    Case: 1:20-cv-05656 Document #: 19 Filed: 07/26/21 Page 1 of 12 PageID #:138




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ISSA WEBB,                                       )
                                                 )
        Plaintiff,                               )       Case No. 20 C 5656
                                                 )
        v.                                       )       Judge Jorge L. Alonso
                                                 )
AWA COLLECTIONS,                                 )
                                                 )
        Defendant.                               )

                             Memorandum Opinion and Order

        Plaintiff Issa Webb (“Webb”) filed a complaint against Defendant AWA Collections

(“AWA”), a debt collection agency, alleging that AWA Collections violated his right to privacy

and caused him financial injury through their debt collection practices. AWA Collections filed a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), arguing that Webb’s

allegations, even it taken as true, fail to state a claim for relief under the Fair Debt Collection

Practices Act. For the following reasons, the Court grants AWA’s motion [12].

                                            Background

        Webb filed his complaint against AWA under 15 U.S.C. § 1692, commonly known as the

Fair Debt Collection Practices Act. Though Webb’s allegations lack detail, the Court infers the

following facts from his complaint and the attached documents 1. On February 8, 2020, Lotsu

Digestive Health sent Webb a bill for medical services. The bill stated that Webb owed $171.86.

Around June of 2020, Lotsu Digestive hired AWA to collect the $171.86 from Webb. As of June



1
 The Court notes that Webb’s complaint attaches copies of his social security card. These documents are
not relevant to Webb’s claims, and therefore should not have been filed on the docket. See Fed. R. Civ P.
5.2. Therefore, for Webb’s privacy, the Court directs the Clerk of the Court to strike page 38 of docket
number 1 and page 38 of docket number 9.
    Case: 1:20-cv-05656 Document #: 19 Filed: 07/26/21 Page 2 of 12 PageID #:139




2020, AWA’s collection appeared on Webb’s credit report. On June 24th, 2020, AWA sent

Webb a letter regarding the collection.

       On August 1st, 2020, Webb sent an “Affidavit of Truth” to AWA where he outlined

various claims he believed he had against AWA under 15 USC § 1692. AWA never responded

directly to this affidavit. Webb then sent AWA an invoice for $36,000 for the same 15 USC §

1692 alleged violations. Also on August 1st, 2020, Webb filed his first complaint with the

Consumer Financial Protection Bureau. In this complaint, Webb states that AWA attempted to

collect a debt he did not owe. AWA responded by closing the account and stating that any

information sent to credit bureaus would be removed.

       On August 19th, 2020, Webb wrote AWA a letter titled “Notice of Default and

Opportunity to Cure.” This letter stated that AWA failed to rebut his “Affidavit of Truth” and

thus defaulted in the amount of $36,000. At some point, Webb also sent a cease-and-desist letter,

though the document attached to the complaint is not dated and Webb’s complaint contains no

allegations about when the letter was sent. On August 24th, 2020, Webb filed a second complaint

with the Consumer Financial Protection Bureau (hereafter the “Bureau”) regarding AWA. In his

amended complaint, Webb states that AWA violated his rights under 15 USC § 1692. As a

result, Webb sought to collect the $36,000 he invoiced AWA, along with an apology. AWA

responded that it already resolved the issues in the prior Bureau complaint, closed the account,

and deleted any information sent to credit bureaus. AWA also stated it didn’t recognize the

affidavit of truth as a valid legal document. Based on this response, the Bureau closed out

Webb’s second complaint.

       The present lawsuit followed and Webb alleges in his complaint that AWA failed to

comply with the Fair Debt Collection Practices Act. Webb generally asserts that AWA “violated



                                                2
      Case: 1:20-cv-05656 Document #: 19 Filed: 07/26/21 Page 3 of 12 PageID #:140




[his] right to privacy, caused financial injury, and ruined [his] reputation as a federally protected

consumer.” Along with his complaint, Webb submitted an affidavit of truth, a cease-and-desist

letter, and several other documents related to facts underlying his claim.

        AWA filed a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim, arguing that Webb does not identify what portions of the Fair Debt Collection

Practices Act AWA allegedly violated. In response to AWA’s motion, Webb filed an opposition

brief where he restates the allegations in his complaint, expands on his initial allegations, and

attempts to add allegations to his original complaint. AWA replied to Webb’s brief, reinforcing

their belief that Webb failed to state a claim in his original complaint. Additionally, AWA points

out that Webb cannot amend his complaint through an opposition brief.

                                      Standard of Review

        When considering a Rule 12 motion to dismiss, the Court accepts all well-pled facts as

true and will grant the motion only when the complaint fails to allege facts sufficient to “state a

claim to relief that is plausible on its face.” Nischan v. Stratosphere Quality, LLC, 865 F.3d 922,

928 (7th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d

868 (2009)). To determine whether a claim is plausible, the Court considers facts stated in the

complaint, as well as any attached documents referred to in the complaint and central to the

plaintiff’s claim. Thompson v. Ill. Dep’t of Prof’l Regulation, 300 F.3d 750, 753 (7th Cir. 2002).

Moreover, when deciding a Rule 12(b)(6) motion to dismiss, the Court must “construe the

complaint in the light most favorable to the plaintiff.” Tamayo v. Blagojevich, 526 F.3d 1074,

1081 (7th Cir. 2008). This requires the court to draw all possible inferences in plaintiff’s favor.

Id.




                                                  3
     Case: 1:20-cv-05656 Document #: 19 Filed: 07/26/21 Page 4 of 12 PageID #:141




                                             Discussion

        In his complaint [9], Webb generally asserts that AWA “violated [his] right to privacy,

 caused financial injury, and ruined [his] reputation as a federally protected consumer.” (Dkt. 9 at

 p.5). To support his allegations, Webb argues: (1) AWA could not validate the alleged debt; (2)

 AWA gave inaccurate information to his consumer reports; (3) AWA did not have written

 consent to obtain his personal information; and (4) AWA did not comply in an administrative

 process initiated by Webb. AWA moves to dismiss all four of these separate bases. The Court

 addresses each in turn.

I.   Webb’s Allegations Regarding Debt Validation

        First, Webb alleges that AWA “could not validate the debt.” Though Webb does not

 specify what provision of the Fair Debt Collection Practices Act he relies on, the Court presumes

 this refers to § 1692g, which addresses the verification of debts. 15 U.S.C. § 1692g.

        Section 1692g ensures that a debt collector makes certain disclosures when it attempts to

 collect a debt. Pa Panko v. Pellettieri & Assocs., P.C., Case No. 04 C 3981, 2004 U.S. Dist.

 LEXIS 19295, 2004 WL 2191574 at *2 (N.D. Ill. 2004). It further provides that a debt collector

 communicating with a consumer must, either within the initial communication or five days later,

 send the consumer a written notice containing (1) the amount of debt, (2) the creditor’s name to

 whom the debt is owed, (3) notice that they have thirty days to dispute the debt’s validity, (4)

 notice that the debt will be assumed valid unless they do so, and (5) notice that if they dispute the

 debt within thirty days, the debt collector will cease pursuing collection until it verifies the debt

 and mails it to the consumer. See Allen v. Bank of Am., N.A., Case No. 11 C 9259, 2012 U.S.

 Dist. LEXIS 158632, 2012 WL 5412654, at *2-3 (N.D. Ill. 2012).

                                                   4
    Case: 1:20-cv-05656 Document #: 19 Filed: 07/26/21 Page 5 of 12 PageID #:142




         But, as the Seventh Circuit explains, verification of a debt does not obligate the collector

to confirm whether the underlying debt actually belongs to the consumer. Walton v. EOS CCA,

885 F.3d 1024, 1027 (7th Cir. 2018). Indeed, “[i]t would be both burdensome and significantly

beyond the [Fair Debt Collection Act’s] purpose to interpret § 1692g(b) as requiring a debt

collector to undertake an investigation into whether the creditor is actually entitled to the money

it seeks.” Id. at 1027-28. Rather, § 1692g(b) merely requires that the debt collector confirm in

writing that the amount being demanded matches the amount the creditor claims is owed. Id. at

1028.

         To satisfy § 1692g(a), a notice must state all required information clearly enough so that

the recipient is likely to understand it. Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d

317, 321 (7th Cir. 2016). Section 1692g(b) further states that if the debtor requests verification of

the debt within the thirty days, the debt collector must cease efforts to collect the debt until they

send verification. 15 U.S.C. 1692g(b). An “unsophisticated consumer” standard governs whether

the contents of a letter are clear enough to provide adequate validation. Zemeckis v. Glob. Credit

& Collection Corp., Case No. 11-cv-701, 2011 U.S. Dist. LEXIS 54169, 2011 WL 2036263, at

*2 (N.D. Ill. 2011). The unsophisticated consumer “has rudimentary knowledge about the

financial world and is capable of making basic logical deductions and inferences[.]” Wahl v.

Midland Credit Mgmt., 556 F.3d 643, 645 (7th Cir. 2009) (internal citations omitted). Whether a

letter confuses the unsophisticated consumer is generally a fact-based inquiry, yet “there will be

occasions when a district court will be required to hold that no reasonable person, however

unsophisticated, could construe the wording of the communication in a manner that will violate

the statutory provision” McMillan v. Collection Professionals Inc., 455 F.3d 754, 760 (7th Cir.

2006).



                                                   5
    Case: 1:20-cv-05656 Document #: 19 Filed: 07/26/21 Page 6 of 12 PageID #:143




       Here, the Court finds that the letter attached to Webb’s complaint demonstrates that

AWA gave adequate verification. AWA sent a letter to Webb on June 24, 2020 validating the

debt it contended he owed. Webb attaches this letter to his complaint. The letter’s cover page

reads as follows:

       “Creditor: Lotsu Digestive Health/# WEIS000001/AWA #HW9723
       Original Balance: $171.86 … Interest and Fees $ … Current Balance: $171.86…
       Enclosed is a validation of your debt as supplied by our client… [t]he amount
       indicated as negative is what our client shows after your debt was Charged off as
       bad debt & placed for collections.”

An unsophisticated consumer would be able to deduce from this letter that the creditor is Lotsu

Digestive and that the amount due is $171.86. Thus, the letter adequately verified Webb’s debt

under 15 U.S.C. § 1692g(a)(1)-(2).

       Regarding the disclosures required under § 1692g(a)(3)-(5), Webb does not allege that

AWA failed to make these disclosures. Beyond his broad allegation that “AWA collections could

not validate the alleged debt,” Webb doesn’t make any specific allegation that he requested that

AWA verify the alleged debt, when he made that request, or AWA’s response later. At best,

based on the documents attached to Webb’s complaint, the Court assumes that Webb notified the

Consumer Financial Protection Bureau on August 1, 2020 that AWA attempted to collect on a

debt he did not owe. But these documents also show that AWA responded on August 11, 2020

and closed the account. These documents further show that Webb submitted another complaint

with the Consumer Financial Protection Bureau on August 24, 2020, which the Bureau

forwarded to AWA. AWA responded on August 25, 2020 stating that it had already closed out

the account. Thus, even when considering all well-pled facts as true, Webb doesn’t state a

plausible claim under §1692g(a)(3)-(5) because the allegations do not establish that AWA failed

to adequately notify Webb of the debt or that AWA attempted to continue collecting on the debt



                                                6
      Case: 1:20-cv-05656 Document #: 19 Filed: 07/26/21 Page 7 of 12 PageID #:144




  (without verifying it) after Webb submitted his complaints to the Consumer Financial Protection

  Bureau. Therefore, the Court grants AWA’s motion to dismiss directed toward Webb’s

  allegations of improper debt validation.

II.   Webb’s Allegations Regarding Information Given to Credit Report Agencies

         Next, Webb alleges that AWA gave inaccurate information to credit reporting agencies,

  resulting in financial injury. Again, Webb makes broad allegations with little detail. The Court

  interprets Webb’s allegations to be either a violation of the Fair Debt Collection Practices Act’s

  prohibition on the use of false information, see 15 U.S.C. § 1692e, or a violation of the Fair

  Credit Reporting Act, 15 U.S.C. § 1681.

         The Fair Debt Collection Practices Act prohibits debt collectors from using “any false,

  deceptive, or misleading representation or means in connection with the collection of any debt.”

  15 U.S.C. § 1692e. Specifically, it prohibits debt collectors from communicating with any person

  about credit information that is known or should be known to be false. 15 U.S.C. § 1692e(8).

  Debt collectors must also communicate when he or she disputes the debt. Id.

         Though Webb does not specifically allege what inaccurate information AWA gave to

  credit agencies, the Court infers from his first Bureau complaint that Webb refers to the debt

  AWA attempted to collect. See Beam v. IPCO Corp., 838 F.2d 242, 244 (7th Cir. 1988) (“…the

  district court is entitled to consider exhibits attached to the complaint as part of the pleadings”).

         Webb fails to plead any facts to show AWA knew the debt was disputed when AWA

  originally reported the debt to the credit agencies. AWA contacted Webb with a proper

  verification on June 24, 2020. Webb did not file his complaint with the Bureau until August 1,

  2020. As such, AWA did not violate its obligation to report a dispute under § 1692e, since it was

  not aware of a dispute until August 1st, after it had already reported the debt to credit agencies.


                                                    7
    Case: 1:20-cv-05656 Document #: 19 Filed: 07/26/21 Page 8 of 12 PageID #:145




Levine v. Creditors’ Prot. Serv., Case No. 17-cv-2537, 2019 WL 1077126, at *4 (“a debt

collector has no affirmative obligation to inform a credit reporting agency of the existence of a

dispute of which it only became reasonably aware after the debt collector’s initial reporting of

the debt to the credit reporting agency”).

       Moreover, Webb does not allege that AWA failed to mark this debt as disputed. See

Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 346 (7th Cir. 2018) (holding that

consumers were properly granted summary judgment on their Fair Debt Collection Practices Act

claims because the debt collectors sent information along to credit reporters despite receiving

information that the debt was disputed). In fact, Webb acknowledges that AWA reported and

removed the alleged debt following his first Bureau complaint. Simply put, Webb fails to allege

any facts to show that AWA did not fulfill their statutory obligations under 15 U.S.C. § 1692e.

       Rather, Webb focuses on the fact that, at one point, the debt was inaccurately reported.

Accepting that as truth, the allegations do not show that AWA committed any error. See Walton,

885 F.3d at 1028 (holding the Fair Debt Collection Practices Act requires “nothing more than the

debt collector confirming in writing that the amount behind demanded is what the creditor is

claiming is owed”) (citation omitted). The amount AWA sought was the same amount listed on

the medical bill sent by Lotsu Digestive Health. (See Dkt. 9 at pgs. 14, 17). Therefore, AWA

satisfied the Fair Debt Collection Practices Act’s statutory requirements because the amount

demanded matched the amount the creditor claimed was owed.

       Finally, though Webb does not claim a cause of action under any authority besides the

Fair Debt Collection Practices Act, AWA points out that Webb may be seeking relief under 15

U.S.C. § 1681, the Fair Credit Reporting Act, for his credit reporting claims. Under this section,

a data furnisher has a duty to provide accurate information and take certain steps upon learning



                                                 8
           Case: 1:20-cv-05656 Document #: 19 Filed: 07/26/21 Page 9 of 12 PageID #:146




       about a dispute. 15 USC § 1681s-2(b). The act does not, however, allow for a private cause of

       action for a violation of these obligations. 15 U.S.C. § 1681s-2(c); Todd v. Franklin Collection

       Serv., 694 F.3d 849, 852 (7th Cir. 2012). Webb alleges that “AWA furnished inaccurate and

       unvalidated information.” Even if true, Webb does not state a plausible claim under the Fair

       Credit Reporting Act because no cause of action exists for him. Thus, even when considering all

       well-pleaded facts as true, Webb fails to state a plausible claim under 15 U.S.C. § 1681. In

       summary, because Webb has not plead a plausible claim under the Federal Debt Collections

       Practices Act or the Fair Credit Reporting Act, the Court grants AWA’s motion to dismiss with

       respect to Webb’s allegations of incorrect information sent to credit reporters.

III.      Webb’s Consent

              Webb also alleges that AWA didn’t have written consent to obtain his personal

       information. As AWA points out, Webb failed to state what personal information AWA

       obtained, how AWA obtained it, where AWA obtained it from, or when AWA may have

       obtained it. Therefore, Webb failed to provide this Court with enough information to find a

       plausible claim regarding AWA’s failure to obtain written consent.

              What’s more, interpreting Webb’s claim to state that AWA needed to obtain his consent

       to communicate, that claim fails as well. Section 1692c restricts debt collectors from contacting

       consumers in three scenarios: (1) unusual times or places, (2) if the debt collector knows that an

       attorney represents the consumer, or (3) at the consumer’s place of employment. 15 U.S.C. §

       1692c. Webb does not allege any of those situations apply here. Moreover, as a furnisher, AWA

       can provide Webb’s data to consumer reporting agencies. Denan v. Trans Union LLC, 959 F.3d

       290, 294-95 (7th Cir. 2020). Webb’s vague allegations coupled with AWA’s legal authority to

       communicate Webb’s information to consumer reporting agencies defeats any plausible claim


                                                        9
         Case: 1:20-cv-05656 Document #: 19 Filed: 07/26/21 Page 10 of 12 PageID #:147




      Webb may have for the use of his personal information. Therefore, AWA’s motion to dismiss is

      granted as to Webb’s allegations surrounding AWA’s use of his personal information.

IV.      Administrative Process

             Throughout his complaint, Webb makes several references to an administrative process

      he initiated. Presumably, this administrative process involves his “Affidavit of Truth”, invoice,

      cease-and-desist letter, and the Bureau complaints. Broadly, Webb alleges that AWA did not

      comply in the administrative process and is now liable to him in this proceeding.

             First, Webb appears to be under the incorrect impression that the allegations contained in

      the “Affidavit of Truth” are now truths as a matter of law because AWA never responded to the

      affidavit. Though AWA doesn’t dispute that it didn’t respond directly to the affidavit of truth,

      Webb’s legal theory is less than sound. As AWA points out, the authority he relies on doesn’t

      support his claim. Rather, AWA was not obligated to dispute the statements in Webb’s

      standalone affidavit when filing their motion to dismiss. See GE Capital Corp. v. Lease

      Resolution Corp., 128 F.3d 1074, 1080 (7th Cir. 1997) (explaining that a court usually looks at

      only the allegations in a complaint when determining a motion to dismiss).

             Second, Webb seeks to recover $36,000 from an invoice he sent AWA regarding 15

      U.S.C. §1692 Violations. As discussed above, Webb has failed to state any plausible claim under

      15 U.S.C. §1692. Thus, his $36,000 invoice has no legal authority.

             Third, Webb fails to allege that AWA improperly communicated with him after receiving

      a cease communications letter. Section 1692c(c) prohibits debt collectors from continuing to

      communicate with consumers if the consumer notifies them in writing that they refuse to pay a

      debt. At an unknown date, Webb sent a cease-and-desist letter in accordance with 15 U.S.C.

      §1692c(c). Though it lists no recipient, this Court reasonably infers that Webb sent the letter to


                                                       10
        Case: 1:20-cv-05656 Document #: 19 Filed: 07/26/21 Page 11 of 12 PageID #:148




     AWA. But Webb fails to allege any facts that show AWA communicated with Webb after

     receiving this document. Thus, Webb fails to state a plausible claim related to his cease-and-

     desist letter.

             Finally, Webb’s first and second Bureau complaints are presumably the general

     administrative process that Webb refers to in his allegations. Webb argues that because AWA

     did not comply with this process, it is liable to him now. When looking at the complaints,

     however, the documents show that AWA promptly replied and acted. Webb himself even

     acknowledges that upon receiving the first Bureau complaint, AWA closed the account in

     question and removed the debt from his consumer report. Thus, it appears as if AWA properly

     participated in and responded to the Bureau complaints.

             Webb characterizes AWA’s action as admitting that it committed several violations of 15

     U.S.C. §1692. His characterization, however, is incorrect. Again, Webb fails to state any

     plausible claim against AWA under 15 U.S.C. §1692. Thus, any allegation that AWA admitted

     some type of guilt in the Bureau complaint is incorrect. Accordingly, the Court grants AWA’s

     motion to dismiss regarding Webb’s allegations surrounding the administrative process.

V.       Additional Claims Made Through Opposition Brief

             When considering a Rule 12(b)(6) motion to dismiss, the Court may consider only the

     complaint, as well as documents attached to the motion to dismiss, so long as they are referred to

     in the plaintiff’s complaint and central to the plaintiff’s claim. Brownmark Films, LLC v.

     Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012). There is no recognized exception that

     allows a plaintiff to add claims through an opposition brief. Rather, the law holds that briefs in

     opposition to a motion to dismiss cannot amend a complaint. Alexian Bros. Health Providers




                                                      11
    Case: 1:20-cv-05656 Document #: 19 Filed: 07/26/21 Page 12 of 12 PageID #:149




Ass’n v. Humana Health Plan, Inc., 277 F. Supp. 2d 880, 893 (N.D. Ill. 2003) (citing Car

Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984)).

         Here, Webb’s opposition brief attempts to add several claims to his complaint. But under

the prevailing case law, this is not permitted. The Court, therefore, considers only those

allegations contained in Webb’s complaint and reasonably inferred from the documents attached

to it.

                                          Conclusion

         Because Webb fails to state any viable claim, the Court grants AWA’s motion to dismiss

[12]. Webb’s complaint is dismissed without prejudice. Webb shall file any amended complaint

by August 31, 2021. If no amended complaint is filed by that date, then this case will be closed.

The Court directs the Clerk of the Court to strike page 38 of docket number [1] and page 38 of

docket number [9].


SO ORDERED.                                                  ENTERED: July 26, 2021



                                                             ______________________
                                                             HON. JORGE ALONSO
                                                             United States District Judge




                                                12
